Citation Nr: 1426700	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Basic eligibility for education benefits under the provision of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2004 to February 2006. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2011 decision by the Muskogee Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA regulations provide that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  38 C.F.R. § 21.9520(a)(2013).  An individual may also establish eligibility based upon a minimum of 30 continuous days of service and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b). 

Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under applicable statutes.  Active duty does not include a period of service counted for purposes of repayment of an education loan. 38 C.F.R. § 21.9505(3)(iv) (2013).  A July 2009 VA Policy Advisory noted that the Office of the Secretary of Defense had informed VA that all service members incur a 3-year service obligation in return for college loan repayment.  It was also noted that VA assumes the first three years of active duty service satisfies the service obligation.

In this case, a review of the evidence of record shows the Veteran's claim for VA Post 9/11 GI Bill education benefits was denied because his creditable service for such benefits did not meet the required 30 days of continuous active duty service under 38 C.F.R. § 21.9520(b).  The evidence is not in dispute as to his honorable active duty service from May 4, 2004 to February 6, 2006 (644 days).  However, there is no evidence of record from the Army indicating that the Veteran's enlistment included a service obligation agreement under the terms of a Loan Repayment Program (LRP).  In the Veteran's original application for VA Education Benefits dated June 2008, the Veteran indicated that he entered active duty in May 2004 and separated in February 2006 and that this period of active duty was counted by the Department of Defense for purposes of repaying an education loan.  The Board notes that the RO did not associate with the claims file an enlistment agreement, signed by the Veteran, or any confirmation from his branch that he received education at a Service Academy or served in an ROTC college program.  Thus, on remand, the Agency of Original Jurisdiction must request the Veteran submit any evidence he might have concerning the terms of his induction on active duty and verify the terms of his service with the Department of Defense.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any information he might have in his possession concerning the terms of his induction into active duty, to include whether he attended a Service Academy or was enrolled in a ROTC program while an undergraduate.

2.  Request the Veteran's entire service personnel record file from official sources.

3.  Request that the Department of Defense and/or the Army provide information as to whether the Veteran enlisted under the Loan Repayment Program.

4.  After completing the above actions, and any other development which may be indicated by a response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

